Plaintiff in error, E. Roberts, was convicted of a violation of the prohibition law and was, on October 28, 1911, sentenced to serve a term of thirty days in the county jail and to pay a fine of one hundred dollars, and in the default of the payment of said fine, to be further confined until the same is satisfied as by law provided. From this judgment he appealed by filing in this court February 7, 1912, a petition in error with case-made. Now on May 7th his counsel in open court moves to dismiss said appeal. The appeal in said cause is therefore dismissed and the cause remanded forthwith to the county court of Oklahoma county with direction to enforce its judgment and sentence therein.